Title: From James Madison to James Breckinridge, 12 January 1820
From: Madison, James
To: Breckinridge, James


Dear Sir
Jany. 12. 1820
Having heard nothing of Gordon or the Clover seed, and an opportunity offering, I have guarded agst. the uncertainty by supplying myself with as much as will be essential. I shall of course not wish to extend my want from you beyond ten bushels, and would prefer declining that much, if my doing so should be no disappointment to you. Whatever quantity may yet be brought by Gordon, I shall consider as within my arrangement, and shall endeavor to dispose of the surplus to some of my neighbors. Be so good as to drop me a line without delay, that I may fulfil my promise if necessary, before you leave Richmond. Yrs. great respect & regard
James Madison
